Voto concurrente y disidente del
Juez Presidente Señor Pons Núñez,
al cual se une el Juez Asociado Señor Hernández Denton.
Estamos conformes con las partes I y II de la opinión del Tribunal emitida por voz del Juez Asociado Señor Rebollo López. También estamos conformes con el resultado disposi-tivo del caso.
En cuanto a la parte III de la opinión discrepamos en parte. Creemos, en abstracto, en los méritos de la norma que se propone. Quisiéramos, sin embargo, que la misma se ava-lara por la experiencia de aquellos que laboran en la práctica notarial, así como por otros profesionales íntimamente rela-cionados con dicha práctica. Tenemos la oportunidad de así hacerlo en este asunto.
*529El pasado 1ro de septiembre de 1987 este Tribunal, en virtud de las disposiciones del Art. 61 del Tit. VIII (Regla-mentación e Inspección de Notarios) de la Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2011), conocida como la Ley Notarial de Puerto Rico, designó una Comisión sobre la Re-glamentación del Ejercicio y Admisión al Notariado. La misma está compuesta por distinguidos profesionales rela-cionados con distintos aspectos de la notaría y se encuentra en funciones laborando en el descargo de la encomienda que le hiciera este Tribunal. Entendemos que antes de adoptarse la norma propuesta debe referirse a esa Comisión para su evaluación. El estudio y análisis que la Comisión haga de la norma propuesta, con las posibles recomendaciones que ello acarree, nos puede proveer mayor certeza de que la norma o regla que adoptemos se ajusta a nuestra realidad y conjura en lo posible la situación que se quiere remediar.
Usualmente, cuando este Tribunal ha ejercido su función de reglamentar ha procurado obtener el asesoramiento de aquellos sectores en la comunidad legal entendidos en la ma-teria a reglamentarse, mediante encomienda al efecto a al-guno de sus funcionarios o mediante la creación de una comi-sión. Se ha hecho en relación con las Reglas de Procedi-miento Civil, de Evidencia, de Procedimiento Criminal y de Asuntos de Menores.
No vemos razón para no hacerlo así en este caso, espe-cialmente cuando ya existe una comisión que posiblemente puede proveernos orientación adicional.